Title: From George Washington to Meshech Weare, 14 March 1776
From: Washington, George
To: Weare, Meshech



Sir
Cambridge March 14. 1776

Your favour of the 12 Instant I just now received and beg leave to assure you that the approbation which your Honorable Council are pleased to express of my conduct respecting the operations against the Town of Boston affords me the highest satisfaction.
I am exceedingly sorry that It is not in my power at this time to comply with your requisition for powder and to make a return of what was generously lent for the Continental use, the low state of stock of that article will not allow me to spare the smallest quantity, But hoping that I may get a further supply before long to enable me to do It, I shall be much obliged If you will favour me with an account of what you furnished, that It may be repaid as soon as circumstances will admit of It. I am Sir with much respect Yr Most Hble Servt

Go: Washington

